Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

“a registration step, wherein an MRI scanner and the location tracking system are registered with each other,
a second coordinate transformation step, wherein a processor calculates the second coordinate transformation between the second coordinate system and the first coordinate system, wherein the second coordinate system is a device coordinate system and the first coordinate system is a location coordinate system,
a patient insertion step, wherein the body of the subject is inserted into the MRI scanner,
a volume of interest step, wherein a low-resolution scan of the body of the subject is performed using the MRI scanner, and wherein an operator defines, using a control console, a volume of interest as a volume for subsequent high-resolution MRI scans,
a first coordinate transformation step, wherein the first coordinate transformation is calculated between the second coordinate system and the third coordinate system, wherein the third coordinate system is a patient coordinate system,
a third coordinate transformation step, wherein the third coordinate transformation is calculated between the first coordinate system and the third coordinate system as a product of the first coordinate transformation and the second coordinate transformation,

a start step, wherein imaging of the body of the subject and location tracking are started,
an MRI scan step wherein, the volume of interest is scanned by the MRI scanner with a high-resolution scan,
an image generation step, comprising generating a medical image in the third coordinate system,
a read step, wherein the medical image is read by the processor,
in a processing step in which the medical image is further processed to produce a processed image,
a tracking step, wherein location tracking of the catheter by the location tracking system is started,
a location data step, wherein the location tracking produces location data in the first coordinate system,
a transformation application step, wherein the third coordinate transformation is applied to the location data from the location data step, wherein the location data is transformed into Digital Imaging and Communications in Medicine (DICOM) protocol coordinates, and
a combination step, wherein the processed image from the processing step and the location data in the Digital Imaging and Communications in Medicine (DICOM) protocol coordinates from the transformation application step are combined to create a joint image”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793